819 F.2d 290
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Bruce W. HUNSICKER, Defendant-Appellant.
No. 87-3229.
United States Court of Appeals, Sixth Circuit.
May 27, 1987.

Before KENNEDY, JONES and RYAN, Circuit Judges.

ORDER

1
Appellant has not responded to this court's order to show cause why this appeal should not be dismissed for lack of jurisdiction.


2
On October 30, 1986, the district court entered a default judgment in favor of appellee.  The notice of appeal was due December 29, 1986, but was not filed until March 9, 1987--70 days late.  Rule 4(a) and 26(a), Federal Rules of Appellate Procedure.  Appellant did not establish that any extension of time within which to file the notice of appeal was sought or granted in district court, nor that any time tolling motions were filed.


3
Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this court cannot enlarge the time within which to file a notice of appeal.


4
Accordingly, this appeal is dismissed as being untimely filed.  Rule 9(b)(1), Rules of the Sixth Circuit.